OPINION OF THE COURT
Per Curiam.
On August 1, 2002, the respondent entered a plea of guilty in the Supreme Court, Kings County, before the Honorable William Garnett, to two counts of grand larceny in the third *128degree, a class D felony (Penal Law § 155.35), under superior court information No. 4379/2002. On October 1, 2002, the respondent was sentenced to a conditional discharge. The plea was conditioned upon the respondent making civil forfeiture to the District Attorney’s office in the amount of $35,000.
With respect to count one, the respondent admitted that, acting in concert with others from approximately June 30, 1999, through December 24, 1999, he stole property having a value greater than $3,000, namely, mortgage proceeds in excess of $3,000, from Long Beach Mortgage. With respect to count two, the respondent admitted that, while acting in concert with others from about December 9, 1999, through October 31, 2000, he stole property having a value of greater than $3,000, namely, mortgage proceeds from Credit Home Lenders.
Pursuant to Judiciary Law § 90 (4) (a), the respondent ceased to be an attorney upon his conviction of a felony. By virtue of his felony conviction, the respondent was automatically disbarred. Accordingly, the Grievance Committee’s motion to strike his name from the roll of attorneys and counselors-at-law is granted, without opposition, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Guy Gabizon, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Guy Gabizon is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.